DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.

Response to Amendment
Acknowledgement is made of the amendment filed June 10, 2022.  Claims 1, 4, 6 and 9 remain pending in the application.  
Claims 1 and 6 are currently amended.  
Claims 2, 3, 5,7, 8 and 9 have been canceled.
No claims are new.

Response to Arguments
	Claim rejections under 35 U.S.C. 103
Applicant’s arguments, see REMARKS, filed June 10, 2022, with respect to claims 1-4 and 6-9 rejected under 35 USC § 103(a) as being unpatentable over Xu et al. (US 2009/0046800 A1) in view of Kim et al. (US 2008/0125051 A1), have been fully considered, but they are not persuasive. The examiner has thoroughly reviewed the applicant’s arguments, however, firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.
	The applicant is reminded that the examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended.
	The applicant is reminded that the rejection is made based on the entire content of the cited prior art.  

(1) Applicant’s arguments: “As such, as shown in paragraphs [0030] and [0032] quoted above, Kim merely describes a Zadoff-Chu (ZC) sequence bv(k) for transmitting a synchronization channel. Therefore, Kim apparently fails to teach or suggest the subject-matter of "allocating the first sequence and the second sequence into a frequency domain of a sub-carrier by mirroring the first sequence and the second sequence in an entire portion of the sub-carrier" recited in claim 1. 
Hayashi, upon which the Examiner relies for a teaching that "the first sequence is allocated into an upper portion of the sub-carrier and the second sequence is allocated into a lower portion of the sub-carrier" (see Action, p. 8), also fails to teach the above-described features missing from Kim. 
Therefore, Kim and Hayashi, applied alone or in combination, do not teach or suggest all of the features recited in claim 1, and thus do not render claim 1 obvious," now recited in claim 1. 

Examiner’s response:
	The combination of Kim and Hayashi discloses “allocating the first sequence and the second sequence into a frequency domain of a sub-carrier by mirroring the first sequence and the second sequence in an entire portion of the sub-carrier,” as recited in amended claims 1 and 6. 
For convenient referencing, Hayashi’s FIG. 3 is shown below.


    PNG
    media_image1.png
    362
    764
    media_image1.png
    Greyscale

                                                                                                                                                                                                        
	
According to the Oxford Languages dictionary, the definition of “mirroring” is “the reflection or replication of something.”	
Hayashi discloses in FIG. 3 and paragraph [0070], “Also, the last element of the GCL sequence (i.e. k=N.sub.G(BW)-1) is allocated to the subcarrier next to the carrier frequency (in the direction towards lower frequencies). Thus, the last element of the GCL sequences is allocated to a subcarrier being the closest subcarrier to the subcarrier having the first element of the first GCL sequence allocated (in the appropriate direction). The elements with decreasing indices are then allocated to subcarriers in the direction towards lower frequencies.” One of ordinary skill in the art would recognize FIG. 3 and paragraph [0070] as “mirroring the first sequence and the second sequence in an entire portion of the sub-carrier”.
Thus, the combination of Kim and Hayashi teaches “allocating the first sequence and the second sequence into a frequency domain of a sub-carrier by mirroring the first sequence and the second sequence in an entire portion of the sub-carrier,” as recited in amended claims 1 and 6. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6 and 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 6 recite, “allocating the first sequence and the second sequence into a frequency domain of a sub- carrier by mirroring the first sequence and the second sequence in an entire portion of the sub- carrier” however this limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (WO 2009/136753 A2) in view of Hayashi et al. (US 2009/0060003 A1).

Note: For the purpose of this rejection, the English language translation of Kim (which is EP 2 293 506 A2) is being cited.

	Regarding claim 1: 
As shown in FIGS. 1-11, Kim discloses communication method, the method comprising: 
identifying a first sequence (Kim, paragraph [0017]; “a sequence generator 101 generates a base sequence for obtaining symbol synchronization”); 
identifying a second sequence derived from the first sequence (Kim, paragraph [0017]; “a Pattern Generator in FIG. 1 102 generates a modified sequence based on the base sequence and combines the modified sequence and the base sequence to generate a synchronization pattern”); and 
allocating the first sequence and the second sequence into a frequency domain of a sub-carrier (Kim, FIG. 2, base sequence 201 and modified sequence 202 and pagagraph [0030] and [0032]; “As illustrated in FIG. 2, the synchronization pattern generated according to a first example embodiment of the present invention may assign a Zadoff-Chu (ZC) sequence bV(k) having NP as a prime number, as a base sequence bV(k) 201, to an upper sub-carrier for transmitting a synchronization channel.”), 
wherein a ratio of the first sequence and the second sequence allocated in the sub-carrier is 1:1 (Kim, paragraph [0020]; “As an example the synchronization pattern generator 102 may set the ratio between the base sequence and the modified sequence included in the synchronization pattern to 1:1”). 
wherein the second sequence [FIG. 4, block 401, Mu(0) – Mu(3)] is determined by applying -1 into the first sequence [FIG. 4, block 401, bu(0) – bu(3)] or by applying complex conjugation into the first sequence (see Kim paragraph [0024]; “As an example, the synchronization pattern, generator 102 may perform complex-conjugation of an element of the base sequence to generate the modified sequence, may multiply the element of the base sequence by ‘-1’ to generate the modified sequence, and may multiply the element of the complex-conjugated base sequence by -1 to generate the modified sequence”).

Kim discloses all the above, however, Kim may not specifically disclose “mirroring the first sequence and the second sequence in an entire portion of the sub-carrier.”
However, Hayashi discloses mirroring the first sequence and the second sequence in an entire portion of the sub-carrier (see Hayashi, FIG. 3 and paragraph [0070]; “Also, the last element of the GCL sequence (i.e. k=N.sub.G(BW)-1) is allocated to the subcarrier next to the carrier frequency (in the direction towards lower frequencies). Thus, the last element of the GCL sequences is allocated to a subcarrier being the closest subcarrier to the subcarrier having the first element of the first GCL sequence allocated (in the appropriate direction). The elements with decreasing indices are then allocated to subcarriers in the direction towards lower frequencies.”).
It would have been obvious to one of ordinary skill in the art at the time the present invention was made to modify the invention of Kim as taught by Hayashi such that Kim allocates the first sequence and the second sequence into a frequency domain of a sub-carrier by mirroring the first sequence and the second sequence in an entire portion of the sub-carrier as taught by Hayashi, thus allowing increased flexibility, reduced complexity, reduced resource demand, reduced cell search/detection/acquisition delay, improved suitability for operation with different bandwidths and/or improved performance (see Hayashi, paragraph [0012]).

	Regarding claim 4: 
The combination of Kim and Hayashi discloses the communication method of claim 1, wherein the first sequence is allocated sequentially into the upper portion of the sub-carrier, and the second sequence is allocated sequentially into the lower portion of the sub-carrier (see Hayashi, FIG. 3 and paragraph [0070]; “The next elements of the sequence are allocated to the subsequent subcarriers until the end of the frequency band is reached.”).

Regarding claim 6: 
As shown in FIGS. 1-11, Kim discloses a communication method, the method comprising: 
identifying a first sequence (Kim, paragraph [0017]; “a sequence generator 101 generates a base sequence for obtaining symbol synchronization”); 
identifying a second sequence derived from the first sequence (Kim, paragraph [0017]; “a Pattern Generator in FIG. 1 102 generates a modified sequence based on the base sequence and combines the modified sequence and the base sequence to generate a synchronization pattern”); and 
allocating the first sequence and the second sequence into a frequency domain of a sub-carrier (Kim, FIG. 2, base sequence 201 and modified sequence 202 and pagagraph [0030] and [0032]; “As illustrated in FIG. 2, the synchronization pattern generated according to a first example embodiment of the present invention may assign a Zadoff-Chu (ZC) sequence bV(k) having NP as a prime number, as a base sequence bV(k) 201, to an upper sub-carrier for transmitting a synchronization channel.”), 
wherein a ratio of the first sequence and the second sequence allocated in the sub-carrier is 1:1 (Kim, paragraph [0020]; “As an example the synchronization pattern generator 102 may set the ratio between the base sequence and the modified sequence included in the synchronization pattern to 1:1”), 
wherein the second sequence [FIG. 4, block 401, Mu(0) – Mu(3)] is determined by applying -1 into the first sequence [FIG. 4, block 401, bu(0) – bu(3)]  or by applying complex conjugation into the first sequence (see Kim paragraph [0024]; “As an example, the synchronization pattern, generator 102 may perform complex-conjugation of an element of the base sequence to generate the modified sequence, may multiply the element of the base sequence by ‘-1’ to generate the modified sequence, and may multiply the element of the complex-conjugated base sequence by -1 to generate the modified sequence”).

Kim discloses all the above, however, Kim may not specifically disclose “mirroring the first sequence and the second sequence in an entire portion of the sub-carrier.”
However, Hayashi discloses mirroring the first sequence and the second sequence in an entire portion of the sub-carrier (see Hayashi, FIG. 3 and paragraph [0070]; “Also, the last element of the GCL sequence (i.e. k=N.sub.G(BW)-1) is allocated to the subcarrier next to the carrier frequency (in the direction towards lower frequencies). Thus, the last element of the GCL sequences is allocated to a subcarrier being the closest subcarrier to the subcarrier having the first element of the first GCL sequence allocated (in the appropriate direction). The elements with decreasing indices are then allocated to subcarriers in the direction towards lower frequencies.”).
It would have been obvious to one of ordinary skill in the art at the time the present invention was made to modify the invention of Kim as taught by Hayashi such that Kim allocates the first sequence and the second sequence into a frequency domain of a sub-carrier by mirroring the first sequence and the second sequence in an entire portion of the sub-carrier as taught by Hayashi, thus allowing increased flexibility, reduced complexity, reduced resource demand, reduced cell search/detection/acquisition delay, improved suitability for operation with different bandwidths and/or improved performance (see Hayashi, paragraph [0012]).



	Regarding claim 9: 
The combination of Kim and Hayashi discloses the communication method of claim 6, wherein the first sequence is allocated sequentially into the upper portion of the sub-carrier, and the second sequence is allocated sequentially into the lower portion of the sub-carrier (see Hayashi, FIG. 3 and paragraph [0070]; “The next elements of the sequence are allocated to the subsequent subcarriers until the end of the frequency band is reached.”).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GINA M. MCKIE
Examiner
Art Unit 2631


/GINA M MCKIE/Examiner, Art Unit 2631    
/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633